United States Court of Appeals,

                                         Eleventh Circuit.

                                           No. 96-5119.

 James E. POWELL, on behalf of himself and all others present and former employees similarly
situated, Russell R. Smith, Plaintiffs-Appellants,

                                                 v.

 STATE OF FLORIDA, Lawton Chiles, Governor, William Linder, Secretary, Secretary of the
Department of Management Services, Defendants-Appellees.

                                           Jan. 9, 1998.

Appeal from the United States District Court for the Southern District of Florida. (No. 95-6233-Civ-
WJZ), William J. Zloch, Judge.

Before TJOFLAT and BIRCH, Circuit Judges, and RONEY, Senior Circuit Judge.

       PER CURIAM:

       Plaintiff, James E. Powell, attempting to bring a class action, sued the State of Florida for

back wages for overtime work and for injunctive enforcement of the Fair Labor Standards Act, 29

U.S.C. §§ 201-219 (1994). He alleges that he and his alleged class members were misclassified as

"excluded" employees for the purpose of not paying overtime wages for overtime hours that they

worked.

          The district court properly dismissed the claim for unpaid overtime wages based on the

State's Eleventh Amendment immunity. Seminole Tribe of Florida v. Florida, 517 U.S. 44, 116

S.Ct. 1114, 134 L.Ed.2d 252 (1996). See Quillin v. Oregon, 127 F.3d 1136, 1138 (9th Cir.1997);

Close v. New York, 125 F.3d 31, 36 (2d Cir.1997); Mills v. Maine, 118 F.3d 37, 40 (1st Cir.1997);

Aaron v. Kansas, 115 F.3d 813, 814 (10th Cir.1997); Raper v. Iowa, 115 F.3d 623, 624 (8th

Cir.1997); Balgowan v. New Jersey, 115 F.3d 214, 217 (3d Cir.1997); Moad v. Arkansas State

Police Dep't, 111 F.3d 585, 586 (8th Cir.1997); Wilson-Jones v. Caviness, 99 F.3d 203, 210 (6th
Cir.1996), reh'g denied and amended by 107 F.3d 358 (6th Cir.1997). Compare Timmer v.

Michigan Dep't of Commerce, 104 F.3d 833, 838-40 (6th Cir.1997) (no Eleventh Amendment

immunity from suits brought under the Equal Pay Act because that Act could have been passed

pursuant to Congress's Fourteenth Amendment powers).

        The district court properly held that the right to bring an action for injunctive relief under

the Fair Labor Standards Act rests exclusively with the United States Secretary of Labor. See 29

U.S.C. §§ 211(a), 216(b) (1994); Reorg. Plan No. 6 of 1950, 15 Fed.Reg. 3174, reprinted in 5

U.S.C.App. at 1469 (1994). Although this Court has not yet addressed the issue, we follow the

decisions of the other circuits which have held that the plain language of the Act provides that the

Secretary of Labor has the exclusive right to bring an action for injunctive relief. See Barrentine

v. Arkansas-Best Freight System, 750 F.2d 47, 51 (1984 ) ("only the Secretary is vested with the

authority to seek an injunction"); Morelock v. NCR Corp., 546 F.2d 682, 688 (6th Cir.1976), rev'd

on other grounds, 435 U.S. 911, 98 S.Ct. 1463, 55 L.Ed.2d 503 (1978) ("[I]ndividuals are limited

to seeking legal remedies and are precluded from obtaining injunctive relief."); Powell v.

Washington Post Co., 267 F.2d 651, 652 (D.C.Cir.1959) ("In so far as plaintiff's prayer relates to

action by the Secretary to restrain violations, the answer is that the appeal is to his discretion.");

Roberg v. Phipps Estate, 156 F.2d 958, 963 (2d Cir.1946) ("[T]he Administrator has exclusive

authority to bring such an [injunction] action."); Bowe v. Judson C. Burns, Inc., 137 F.2d 37, 39 (3d

Cir.1943) ("We think it is plain from this language that the right of the administrator to bring an

action for injunctive relief is an exclusive right.").

        With this decision, it is apparent that the argument that alleged class members should have

been given opt-in notification is moot.

        AFFIRMED.